Citation Nr: 1746838	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure or asbestos exposure.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the Navy from April 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was remanded for the Board in September 2015 and April 2016 for additional development.

The Veteran's May 2013 substantive appeal (VA Form 9) reflected his desire to participate in hearing before the Board.  The Veteran was scheduled for a hearing in August 2014; however, he did not appear and he has not shown good cause for his absence.  See the Veterans Appeals Control and Locator System (VACOLS).  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran set foot on land in the Republic of Vietnam, that he served within the inland waters of Vietnam, or that he was otherwise exposed to an herbicide agent during service.

2.  The preponderance of the evidence does not show that the Veteran's heart disability had its onset in service or within one year of service discharge, or that the disability is related to service, to include possible asbestos exposure therein.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by a letter dated June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private records and VA treatment records, are associated with the claims file.  The Veteran has not identified any other outstanding, available records pertinent to his claim decided herein.

The Veteran was afforded VA examinations in July 2011 and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

The Board also finds compliance with the Board's prior remand directives.  The matter was first remanded in September 2015 in order to conduct the appropriate development to determine whether the Veteran's heart disability was caused by herbicide exposure in service.  In a January 2016 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator found that, based on investigation, the Veteran's claimed exposure to herbicides could not be conceded.  The matter was remanded again in April 2016 to obtain a medical opinion addressing whether the Veteran has a heart disability related to asbestos exposure in service.  This opinion was obtained in August 2016.  In this regard, the Board finds that there has been substantial compliance with its 2015 and 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Service connection may also be established on a presumptive basis for a veteran who has been exposed to an herbicide agent during active military service for specified diseases to include ischemic heart disease.  Service connection is warranted even if this disability was not shown during active duty.  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307 (a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  VA interprets 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-1194.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways.  See Gray v. McDonald, 27 Vet. App. 313 (2015); VA Adjudication Procedures Manual (VA Manual), Part IV, Subpart ii, Chapter 1. Section H.2.  Notably, there is no secondary exposure presumption from handling equipment once used in Vietnam. 

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedures Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal and urogenital tracts.  VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C.  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C.  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C.  

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from any one specific type of service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his heart disorder is related to his active service, to include his alleged exposure to herbicides and asbestos therein.  Specifically, the Veteran maintains that he has a heart disorder due to exposure to asbestos while serving on the U.S.S. Yorktown.  See December 2011 Notice of Disagreement (NOD).  He also claims that he was exposed to Agent Orange and other herbicides while on board the U.S.S. Yorktown.  In this regard, he states that the U.S.S. Yorktown stored and transported "55 gallon barrels of an 'unknown substance'" that he alleged was Agent Orange.  See December 2011 NOD.  Moreover, he stated that because the planes that sprayed Agent Orange in Vietnam landed on his ship, anyone who worked on the planes would have been exposed to the herbicide.  See May 2012 written statement from the Veteran.

Service personnel records confirm that the Veteran served aboard the U.S.S. Yorktown.  His military occupational specialty was aircraft engine mechanic.

STRs, including a June 1965 separation examination, are negative for complaints, symptoms, or findings related to a heart disorder.

VA treatment records show that the Veteran was seen in September 2001 to establish primary care.  At that time, his only complaints were wheezing and tobacco use.  Cardiovascular evaluation was normal except for an elevated blood pressure reading.

Post-service treatment records note diagnoses of atrial fibrillation, atrial flutter, right bundle branch blockage, left ventricular hypertrophy, congestive heart failure, cardiomegaly and history of myocardial infarction.  The first medical evidence of such disability in 2007, when the Veteran's surgeon observed a high heart rate during skin cancer surgery.  The Veteran was referred for cardiac evaluation, and atrial fibrillation was diagnosed.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disability, and the appeal must be denied.

As noted above, the medical evidence shows a current diagnosis of the Veteran's claimed heart disability. But there is no evidence of a heart disability during service or for many years after service.  The Veteran does not contend nor does the evidence show that this disability was manifested during or within one year of service.  Thus, the preponderance of the evidence does not support a finding that the Veteran's heart disability began during his military service.  Service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's contentions regarding herbicide exposure were researched.  A response to a Personnel Information Exchange System request for confirmation of service in Vietnam was returned to the RO in June 2011.  That report stated that the Veteran served aboard the U.S.S. Yorktown while the ship was in the official waters off the coast of the Republic of Vietnam from February 9, to February 26, 1965 and from March 21, to April 28, 1965.  A September 2011 Defense Personnel Records Information Retrieval System response stated (in pertinent part) that deck logs from the U.S.S. Yorktown in the relevant period of in February 1965, March 1965 and April 1965 did not document that the ship docked or transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  In a January 2016 memorandum, the JSRRC Coordinator found that, based on investigation, the Veteran's claimed exposure to herbicides could not be conceded.  In this regard, it was noted that a January 2015 review of the Comp Services Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List did not identify the U.S.S. Yorktown in any category.  The Naval History and Heritage Command notes pertaining to the U.S.S. Yorktown contain no mention of the ship being in inland waterways.  Detailed accounts of various search and rescue, anti-submarine warfare and surface-subsurface surveillance operations failed to show that the ship was anywhere near the Vietnam coast. 

While exposure to herbicides may not be presumed, consideration is still necessary as to whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  Based on the evidence from the JSRRC, the Veteran is not found to have been exposed to Agent Orange, or other chemicals, at any time during his active service.  Moreover, a layperson's assertions indicating exposure to chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran's belief, alone, that he was exposed to herbicides in the circumstances as described, does not outweigh the evidence against the claim.  He has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.

Regarding the Veteran's contentions of asbestos exposure, his service personnel records confirm his service onboard the U.S.S. Yorktown and his military occupational specialty (MOS) of aircraft engine mechanic.  This MOS has probable exposure to asbestos.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c. 

At the outset, the Board notes that the evidence does not indicate the Veteran has ever had an asbestos-related disease.  Cor pulmonale, heart disease secondary to disease of the lungs or its blood vessels, has not been diagnosed.  See VA Manual, 9(c).  Further, no physician has diagnosed any other asbestos-related heart disorder.  The August 2016 VA examiner opined that exposure to asbestos, in and of itself, is not the same as having clinical findings or illness related to asbestos and the Veteran does not exhibit any clinical findings related to or caused by asbestos exposure and therefore asbestos is not a cause of his heart disability.  There is no medical evidence to the contrary.  Additionally, while lay persons are competent to provide diagnoses in certain circumstances, a diagnosis of an asbestos-related disease it outside the scope of a lay person as it requires clinical tests and studies, and medical training that is beyond a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The etiology of the Veteran's heart disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between this disability and service except for the Veteran's own bare statements that are not competent and probative for reasons stated herein.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is not competent to address medical causation for his claim of service connection currently on appeal, the matter of whether his statements are credible in this regard is not reached. 

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a heart disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


